                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

    Clayton T. Jones,                )
                                     )
                        Plaintiff,   )                      Civil Action No. 3:19-cv-03326-TMC
                                     )
    vs.                              )                                       ORDER
                                     )
    Officer Chris E. Odom,           )
                                     )
                        Defendant.   )
    _________________________________)

          Plaintiff Clayton T. Jones (“Plaintiff”), proceeding pro se and in forma pauperis, brought

this action pursuant to 42 U.S.C. § 1983 alleging the Defendant violated his constitutional rights.

(ECF No. 1). The case was referred to a magistrate judge for all pretrial proceedings pursuant to

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). Now before the court is the

magistrate judge’s Report and Recommendation (“Report”), recommending that the court dismiss

this action without prejudice and without issuance and service of process. (ECF No. 10). Plaintiff

filed objections to the Report, (ECF No. 13), and this matter is now ripe for review.

                                              BACKGROUND

          Plaintiff was arrested on August 5, 2019, pursuant to a warrant, and subsequently charged

in the Richland County Court of General Sessions with third degree criminal sexual conduct with

a minor in violation of S.C. Code Ann. § 16-3-655(c). (ECF No. 1 at 5); State of South Carolina

v. Clayton Thomas Jones, 2019A4021602389, Richland County Public Index – Charges (filed

Sept. 9, 2019)1. As of the date of this Order, Plaintiff’s criminal charges are still pending in state

court. See Jones, Richland County Public Index – Actions.


1
  The court may take judicial notice of the state court and public records related to Plaintiff’s state criminal
proceedings. See Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (noting a court “may properly


                                                        1
        On November 26, 2019, Plaintiff filed this lawsuit alleging that his Fourth, Fifth, and

Fourteenth Amendment rights had been violated by his arrest. See (ECF No. 1). Specifically,

Plaintiff alleges that Defendant failed to disclose material facts when obtaining the arrest warrant,

including the fact that the victim was unreliable based on her age. See id. at 4–5. Plaintiff further

contends that the victim’s allegations were inconsistent and “implausible,” because the alleged

improper touching occurred “while in a public location, in clear water, beneath direct sunlight,

under the watchful supervision of [the victim’s] mother” and in sight of “another unrelated adult”.

Id. at 5–6, 7. Plaintiff asserts a false arrest claim based upon these alleged deficiencies in the arrest

warrant, see id. at 7–14, and seeks to recover money damages as well as an injunction dismissing

his pending state criminal charges, id. at 6.

                                         STANDARD OF REVIEW

        In the Report, the magistrate judge sets forth the relevant facts and legal standards, which

are incorporated herein by reference. See (ECF No. 50). The recommendations set forth in the

Report, however, have no presumptive weight, and this court remains responsible for making a

final determination in this matter. See Matthews v. Weber, 423 U.S. 261, 270–71 (1976). The

court is charged with making a de novo determination of those portions of the Report to which a

specific objection is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. 28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which are not

objected to—including those portions to which only ‘general and conclusory’ objections have been

made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).



take judicial notice of matters of public record” when considering dismissal of an action); Colonial Penn Ins. Co. v.
Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“We note that ‘the most frequent use of judicial notice of ascertainable
facts is in noticing the content of court records.’” (internal alterations and citations omitted)).


                                                         2
“An objection is specific if it ‘enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v.

One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other hand, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Frazier v. Wal-Mart, C.A. No. 6:11-1434-

MGL, 2012 WL 5381201, at *1 (D.S.C. Oct. 31, 2012) (noting that “almost verbatim restatements

of the arguments made in previously ruled upon discovery motions” are not specific objections);

Ashworth v. Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March

19, 2012) (noting that objections which were “merely almost verbatim restatements of arguments

made in his response in opposition to Respondent’s Motion for Summary Judgment . . . do not

alert the court to matters which were erroneously considered by the Magistrate Judge”).

Furthermore, in the absence of specific objections to the Report, the court is not required to give

any explanation for adopting the magistrate judge’s recommendation. Camby v. Davis, 718 F.2d

198, 199–200 (4th Cir. 1983).

       Additionally, since Plaintiff is proceeding pro se, this court is charged with construing his

filings liberally in order to allow for the development of a potentially meritorious case. See Hughes

v. Rowe, 449 U.S. 5, 9 (1980); Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). This does

not mean, however, that the court can ignore the Plaintiff’s failure to allege or prove facts that

establish a claim currently cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 391 (4th Cir. 1990).




                                                  3
                                           DISCUSSION

       The magistrate judge’s Report recommends the court decline to exercise jurisdiction over

Plaintiff’s action to the extent he seeks to enjoin the state criminal proceeding against him, pursuant

to Younger v. Harris, 401 U.S. 37 (1971), (ECF No. 10 at 3–5), and dismiss Plaintiff’s damages

claims during the pendency of the state proceeding, id. at 5–7. Plaintiff filed eleven objections to

the Report, (ECF No. 13), which the court has carefully reviewed. Plaintiff’s first two objections

are easily overruled as neither raises any specific challenge to the findings or conclusions in the

Report. See id. at 1. Specifically, Plaintiff’s first objection does not even relate to the Report, but

rather objects to a prior order entered by the magistrate judge directing the Clerk of Court not to

authorize service of process. Id. (citing ECF No. 8). Next, Plaintiff challenges the magistrate

judge’s jurisdiction and authority to review the case and issue the Report. Id. However, as noted

above, this case was automatically referred to the magistrate judge pursuant to pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.).             Thus, Plaintiff’s first two

objections are without merit and are overruled.

Plaintiff’s Claims are Subject to Dismissal Pending the State Criminal Proceedings.

       Plaintiff’s third, eighth, ninth, and tenth objections all address the magistrate judge’s

recommendation that the case be dismissed, without prejudice, pending the resolution of his state

criminal charges. Id. at 1–2, 3–4. In his third objection, Plaintiff argues that dismissal is improper

because the magistrate judge did not find that Plaintiff had failed to state a claim under Rule

12(b)(6) or that the action has been brought frivolously or maliciously. Id. at 1–2. Plaintiff also

asserts that the Report “only vaguely implies that the defendant is immune.” Id. at 2. However,

the magistrate judge’s Report does not address the issue of immunity from suit, let alone make any

finding that the Defendant is immune. See ECF No. 10. Further, failure to state a claim under




                                                  4
Rule 12(b)(6) and frivolous or malicious filings are not the only grounds upon which a case may

be subject to dismissal, and Plaintiff cites no authority in support of this argument. This objection

is without merit and is overruled.

         Plaintiff’s eighth, ninth, and tenth objections all related to the magistrate judge’s findings

regarding the validity of the warrant and whether there was probable cause for Plaintiff’s arrest.

See (ECF No. 13 at 3–4). However, in support of these objections, Plaintiff merely points to and

recites the allegations set forth in his Complaint, which have already been addressed by the

magistrate judge. See id. Objections which merely restate arguments already presented to and

ruled on by the magistrate judge do not constitute specific objections. See Frazier v. Wal-Mart,

C.A. No. 6:11-1434-MGL, 2012 WL 5381201, at *1 (D.S.C. Oct. 31, 2012); Ashworth v.

Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012).

Accordingly, the court need only review this portion of the Report for clear error. Dunlap, 288 F.

Supp. 3d at 662. The court finds that the magistrate judge thoroughly considered Plaintiff’s

allegations regarding the existence of probable cause and the validity of the warrant to determine

that Plaintiff’s damages claims are “plainly barred” and, consequently, subject to dismissal rather

than a stay pending resolution of the state criminal proceedings. See (ECF No. 10 at 5–7).

         As the magistrate judge noted, Plaintiff acknowledges in his Complaint that he was arrested

pursuant to a warrant and makes no allegations that the warrant was invalid on its face.2 See id. at

6; (ECF No. 1 at 4). Accordingly, Plaintiff’s claim for false arrest fails as a matter of law. See,

e.g., Porterfield v. Lott, 156 F.3d 563, 568 (4th Cir. 1998) (“[A] claim for false arrest may be

considered only when no arrest warrant has been obtained.”); Brooks v. City of Winston-Salem, 85


2
  Although Plaintiff does argue that Defendant omitted material facts regarding the victim’s credibility when obtaining
the warrant, see (ECF No. 1 at 4–7), he does not challenge that “a warrant was . . . issued and that he was arrested
pursuant to it.” Dorn v. Town of Prosperity, 375 Fed. App’x 284, 286 (4th Cir. 2010) (quoting Medows v. City of
Cayce, No. 3:07-409, 2008 WL 2537131, at *3 (D.S.C. June 24, 2008)).


                                                          5
F.3d 178, 181–82 (4th Cir. 1996) (noting “allegations that an arrest made pursuant to a warrant

was not supported by probable cause” states a claim for malicious prosecution, not false arrest).

Furthermore, to the extent Plaintiff’s Complaint can be construed to state a claim for malicious

prosecution, this claim also fails. In order to establish a claim for malicious prosecution, “a

plaintiff must demonstrate that the criminal charges brought against him have been resolved in his

favor.” Hunt v. W. Columbia Police Dep’t, Civ. A. No. 3:14-70-MGL, 2015 WL 4274827, at *6

(D.S.C. July 14, 2015). Instead, Plaintiff concedes that he is a pre-trial detainee and his state

criminal charges have not been resolved but are still pending against him. See (ECF No. 1 at 4).

Thus, “[b]ecause Plaintiff is still incarcerated and his criminal proceeding has not terminated in

his favor, his malicious prosecution claim, to the extent he asserts such a claim, should be

dismissed.” Hawke v. Livesay, Civ. A. No. 4:11-cv-00139-RBH, 2011 WL 1465526, at *2 (D.S.C.

April 15, 2011). Therefore, the court agrees with the magistrate judge’s conclusion that Plaintiff’s

damages claims for false arrest and malicious prosecution clearly fail and, accordingly, should be

dismissed, rather than stayed, pending resolution of state criminal charges.

The Court Declines to Exercise Jurisdiction over Plaintiff’s Case to the Extent Plaintiff Seeks
to Enjoin State Criminal Proceedings.

       Plaintiff’s fourth, fifth, sixth, and seventh objections all pertain to the Report’s

recommendation that the court abstain from exercising its jurisdiction over this action to the extent

Plaintiff seeks to enjoin the state proceedings on his criminal charges. (ECF No. 13 at 2–3).

However, again, Plaintiff’s objections fail to identify with particularity any factual or legal error

in the magistrate judge’s Report. See id. Instead, his objections consist merely of opinion

statements and unsupported legal conclusions.          Such objections, which “merely express

disagreement with the magistrate judge’s Report . . . and contain legal phraseology in lieu of any

actual argument or specific assertion of error in the magistrate judge’s findings” do not constitute



                                                 6
specific objections requiring de novo review by this court. Lowdermilk v. LaManna, et al., Civ.

A. No. 8:07-2944-GRA, 2009 WL 2601470, at *2 (D.S.C. Aug. 21, 2009); see also Orpiano v.

Johnson, 687 F.2d 44, 47–48 (4th Cir. 1982) (noting that de novo review is not required where a

party makes only general and conclusory objections that do not direct the court to a specific error

in the Report). Nevertheless, the court has carefully reviewed the record before it.

           In this case, Plaintiff seeks to have this court interfere with and enjoin the pending state

criminal prosecution against him. See (ECF No. 1 at 6). As the magistrate judge explained, the

United States Supreme Court has established “principles restraining interference by federal courts

with state court proceedings,” commonly known as the Younger3 doctrine. Simopoulos v. Va. State

Bd. of Med., 644 F.2d 321, 324 (4th Cir. 1981). “Under these principles when relief sought by a

plaintiff in a federal action is available in a pending state criminal proceeding, the federal court,

except in certain specific extraordinary circumstances, must apply equitable estoppel and abstain

by dismissing outright the federal suit and by requiring the ‘presentation of all claims, both state

and federal, to the state courts.’” Id. Thus, the Younger doctrine “not only denies federal

injunctive relief against the state action; it also closes the door of the federal court to an action for

‘prospective’ relief by way of a declaratory judgment finding the statute [or acts] involved in the

criminal proceeding unconstitutional.” Id. The Fourth Circuit Court of Appeals has developed

the following test to determine if abstention under the Younger doctrine is appropriate: (1) “there

are ongoing state judicial proceedings;” (2) “the proceedings implicate important state interests;”

and (3) “there is an adequate opportunity to raise federal claims in the state proceedings.” Martin

Marietta Corp., Aero & Naval Sys. v. Md. Comm. on Human Relations, 38 F.3d 1392, 1396 (4th




3
    Younger v. Harris, 401 U.S. 37 (1971).


                                                    7
Cir. 1994) (citing Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982)).

         As the magistrate judge correctly found, the first prong is met because the state criminal

charges against Plaintiff are still pending and the prosecution ongoing. See State of South Carolina

v. Clayton Thomas Jones, 2019A4021602389, Richland County Public Index – Charges & Actions

(filed Sept. 9, 2019). As to the second prong, the Fourth Circuit has recognized that states have

“significant interests over the administration of their own criminal laws free from federal

interference.” Doe v. Duling, 782 F.2d 1202, 1208 (4th Cir. 1986); see also Kelly v. Robinson,

479 U.S. 36, 49 (1986) (noting a state’s “interest in administering [its] criminal justice system[]

free from federal interference is one of the most powerful of the considerations that should

influence a court considering equitable types of relief”). Finally, it is well-established that “‘a

pending state prosecution proves the accused a fair and sufficient opportunity for vindication of

federal constitutional rights.’” Gilliam v. Foster, 75 F.3d 881, 904 (4th Cir. 1996) (quoting Kugler

v. Helfant, 421 U.S. 117, 124 (1975)). Thus, the court finds no error in the magistrate judge’s

analysis or recommendation under the Younger doctrine and declines to exercise jurisdiction over

this action to the extent Plaintiff seeks to enjoin the state criminal proceedings against him.

         Plaintiff’s eleventh and final objection argues the magistrate judge erred by failing to

address the merits of his claims. However, having determined that Plaintiff’s case is subject to

dismissal under the Younger doctrine and his claims are barred as a matter of law, neither the

magistrate judge nor this court need address the merits of Plaintiff’s claims. Moreover, it would

be improper to do so at this juncture since the Defendant has not yet been served with process and

given a chance to respond to the allegations in the Complaint. Therefore, this objection is without

merit.




                                                  8
        Therefore, having thoroughly reviewed the record, the Report, and Plaintiff’s objections,

the court finds no reason to deviate from the Report’s recommended disposition. The court adopts

the magistrate judge’s Report, (ECF No. 10), and incorporates it herein. Accordingly, this action

is DISMISSED without prejudice and without issuance or service or process.

        Additionally, Plaintiff’s pending motion for default judgment and summary judgment,

(ECF No. 12), is hereby DENIED as moot.4

        IT IS SO ORDERED.

                                                            s/Timothy M. Cain
                                                            United States District Judge
Anderson, South Carolina
March 25, 2020




                                  NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




4
 The court notes that, even if the case were not to be dismissed, this motion would still be denied as premature,
because Defendant has not yet been served with this lawsuit.


                                                       9
